Order entered November 1, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01477-CV

                            IN RE STAFF CARE, INC., Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 11-03615

                                          ORDER
       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by November 12, 2012.


                                                     /s/   JIM MOSELEY
                                                           JUSTICE